                                            ORDER

       This matter is before the Court on plaintiff Hardi North America Inc.’s (hereinafter “Hardi”

or “supplier”) [61] motion for summary judgment against Charlotte Ashley Schindler for a lump

sum judgment in the amount of $1,471,742.98 together with attorney’s fees and interest at $439.06

per day from and after September 1, 2018, through the date of judgment, as well as post-judgment

interest and costs, as the guarantor of the Dealer Agreement between Delta Southern Chemical

Company, LLC and Hardi North America. The motion will be DENIED as no such indebtedness

has been established as owing from Delta Southern Chemical Company, LLC. See, Order [94]

Should plaintiff wish to seek a partial summary judgment on the Guarantee, it will need to file a

motion for the same, setting forth the grounds therefore.

       SO ORDERED this 28th day of January, 2019.



                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
 

 
